DETAILED ACTION
Applicant’s reply, filed 6 July 2021 in response to the non-final Office action mailed 10 June 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1, 3-7, 9-15 and 18 are pending, wherein: claims 1 and 9 have been amended, claims 3-7, 10-15 and 18 are as originally filed, claims 2, 8, 16-17 and 19-21 have been cancelled by this and/or previous amendment(s). 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, the claim depends from cancelled claim 2 and as such it is rendered indefinite.
	Regarding claim 4, the claim depends from cancelled claim 2 and as such it is rendered indefinite. It is further noted that should claim 4 be amended to depend from claim 1 a 112(d) rejection would be necessitated as the formula of claim 4 is broader 
	Regarding claim 6, the claim depends from cancelled claim 2 and as such it is rendered indefinite. It is further noted that should claim 6 be amended to depend from claim 1 a 112(d) rejection would be necessitated as the formula of claim 6 is broader than the second formula of claim 1 and as claim 1 does not allow for the claim 6 recitation of “both” having the claim 6 formula. 
	Regarding claim 7, the claim depends from cancelled claim 2 and as such it is rendered indefinite. It is further noted that should claim 7 be amended to depend from claim 1 a 112(d) rejection would be necessitated as the formula of claim 7 is broader than the second formula of claim 1 and as claim 1 does not allow for the claim 7 recitation of “both” having the claim 7 formula. 


Allowable Subject Matter
Claims 1, 5, 9-16 and 18 are allowed.

Response to Arguments/Amendments
	The 35 U.S.C. 102(a)(1) rejections of i) claims 1-4, 10-15, 18 and 20 as anticipated by McKee et al. (Macromolecules, 2005, 38, 6015-6023), ii) claims 1-4, 10-15, 18 and 20 as anticipated by Yamauchi et al. (Macromolecules, 2003, 36, 1083-1088), iii) claims 1-3, 10-15 and 18 as anticipated by Heinzmann et al. (Macromolecules, 2015, 48, 8128-8136), iv) claims 1-4, 10-15, 18 and 20 as claims 1-2, 5, 10-14 and 18 as anticipated by Gao et al. (Progress in Organic Coatings, 113, 2017, 160-167), are withdrawn as a result of Applicant’s filed claim amendments. 
	The 103 rejections of claims 6-7 as unpatentable over Heinzmann et al. (App. Mater. Interfaces, 2015, 7, 13395-134040) is withdrawn as a result of Applicant’s filed claim amendments. 
	The 103 rejections of claim 19 as unpatentable over each of i) McKee et al. (Macromolecules, 2005, 38, 6015-6023), ii) Yamauchi et al. (Macromolecules, 2003, 36, 1083-1088), iii) Heinzmann et al. (Macromolecules, 2015, 48, 8128-8136), iv) Heinzmann et al. (App. Mater. Interfaces, 2015, 7, 13395-13404), and v) Gao et al. (Progress in Organic Coatings, 113, 2017, 160-167), in view of Van Gemert et al. (US 9,006,364) are withdrawn as a result of Applicant’s filed claim amendments. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767